IN THE COURT OF APPEALS OF IOWA

                                  No. 19-1300
                              Filed April 15, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

TAVION ROBINSON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Bradley J.

Harris, Judge.



      Tavion Robinson appeals from his sentences for second-degree burglary,

third-degree burglary, and unauthorized use of a credit card. AFFIRMED.




      Lauren M. Phelps, Hudson, Florida, for appellant.

      Thomas J. Miller, Attorney General, and Kyle Hanson and Tyler J. Buller,

Assistant Attorneys General, and Benjamin Kenkel, law student, for appellee.




      Considered by Vaitheswaran, P.J., Doyle and May, JJ.
                                        2


VAITHESWARAN, Presiding Judge.

       Following a bench trial, the district court found that Tavion Robinson broke

into a home and car and made use of a stolen credit card. The court adjudged him

guilty of second-degree burglary, third-degree burglary, and unauthorized use of a

credit card and sentenced him to prison terms not exceeding ten years on the

second-degree burglary count, five years on the third-degree burglary count, and

two years on the unauthorized-use count, to be served concurrently.

       On appeal, Robinson argues (1) the record contains insufficient evidence

to corroborate accomplice testimony on the burglary charges and (2) the district

court abused its discretion and considered an impermissible factor in sentencing

him.

I.     Corroboration of Accomplice Testimony

       The district court set forth the elements of second-degree burglary as

follows:

              A. On or about the 8th day of November, 2018, the defendant
       broke or entered into the residence at . . . Waterloo, Black Hawk
       County, Iowa.
              B. The residence at . . . Black Hawk County, Iowa, was an
       occupied structure.
              C. Persons were present in the occupied structure.
              D. The defendant did not have permission or authority to enter
       or break into the residence at . . . Black Hawk County, Iowa.
              E. The defendant did so with the specific intent to commit a
       theft.

See Iowa Code § 713.5 (2018). The district court set forth the elements of third-

degree burglary as follows:

              A. On or about the 8th day of November, 2018, the defendant
       entered into an unoccupied motor vehicle owned by [certain
       individuals].
              B. The automobile was an occupied structure.
                                        3


              C. The defendant did not have the permission or authority to
       break or enter into the automobile.
              D. The defendant did so with the specific intent to commit a
       theft.

See id. § 713.6A(2). Robinson contends, “other than [accomplice] testimony there

is simply no evidence tying him to the burglaries, and accomplice testimony alone

is not sufficient for a conviction.”

       Robinson’s underlying premise is correct:

       A conviction cannot be had upon the testimony of an accomplice or
       a solicited person, unless corroborated by other evidence which shall
       tend to connect the defendant with the commission of the offense;
       and the corroboration is not sufficient if it merely shows the
       commission of the offense or the circumstances thereof.

Iowa R. Crim. P. 2.21(3). Corroborating evidence need not be strong, but it must

support some material part of the accomplice’s testimony. State v. Brown, 397
N.W.2d 689, 694–95 (Iowa 1986).

       Robinson’s accomplice testified that he came from Coralville to Waterloo to

“[v]isit and hang out.” He and Robinson left an apartment “to go to Wal-Mart.”

They decided to check unlocked cars along the way for things to steal. As they

walked, they “came across a garage that was open” and attached to a home. They

walked toward the garage door and noticed keys “hooked up by the door.”

Robinson grabbed the keys, “but they didn’t work to the cars.” For “four to five

minutes,” the accomplice “was around . . . the corner” and “couldn’t see” Robinson.

       The pair left the home and “kept walking” to Wal-Mart. Robinson used a

card to purchase items at the store. The accomplice admitted telling police he

believed Robinson did not have authority to use the card.
                                         4


      The district court found that the accomplice’s testimony about the burglaries

was corroborated by Robinson’s “possession and use of credit cards stolen from

the burglary at” the home. We agree. See State v. Dickerson, 313 N.W.2d 526,

529 (Iowa 1981) (“A defendant’s possession of property stolen in the alleged

offense is corroborative evidence . . . . [T]he possession need not be exclusive.”);

see also State v. Palmer, 569 N.W.2d 614, 616 (Iowa Ct. App. 1997). Independent

evidence of possession and use of a credit card was as follows.

      Robinson testified that he went to Wal-Mart with the accomplice and he

assisted in using certain cards not belonging to him or to the accomplice. His

testimony corroborated the accomplice’s testimony, notwithstanding his efforts to

pin the theft of the cards on his accomplice. State v. Bugely, 562 N.W.2d 173, 176

(Iowa 1997) (finding evidence that the defendant possessed an item taken from a

residence was corroborative of accomplice testimony and stating the defendant’s

innocent explanation did not “detract from the existence of the corroborating

evidence”); State v. Martin, 274 N.W.2d 348, 350 (Iowa 1979) (stating defendants

may themselves “supply the necessary corroboration”).

      A Waterloo police officer investigating the crimes learned that credit cards

were stolen from the home with the open garage door and those cards were used

at Wal-Mart. He obtained still photos of the suspects from Wal-Mart and “shared

them amongst officers at the police department.” One of the officers identified

Robinson. A Wal-Mart employee who furnished the still photos also provided

receipts from the questioned transactions. A credit union employee compared the

charges detailed in the receipts to a credit card statement of the woman whose
                                         5


card was stolen. He confirmed that they were one and the same. This evidence

also corroborates the accomplice’s testimony.

       Because the record contained sufficient evidence to corroborate the

accomplice’s testimony, we affirm the district court’s findings of guilt on both

burglary charges. See Bugely, 562 N.W.2d at 176 (“Once the legal adequacy of

the corroborating evidence is established, the sufficiency of the evidence is for the

jury.”); cf. State v. Lewis, 242 N.W.2d 711, 724 (Iowa 1976) (“A rational juror could

find defendant had possession of goods recently stolen during a break in of the

Dalbey service station. From this fact as well as from the evidence of surrounding

circumstances, that juror could reasonably conclude defendant, beyond a

reasonable doubt, was the burglar.”); State v. Thompson, No. 18-0387, 2019 WL
5424935, at *1–3 (Iowa Ct. App. Oct. 23, 2019) (noting defendant’s stipulation “to

using [a] debit card he found inside [a] purse” at a residence and finding sufficient

evidence to support convictions for first and third-degree burglary).

II.    Sentence

       Robinson takes issue with several aspects of the district court’s sentencing

decision. First, he notes that boilerplate language in the order of disposition does

not square with the court’s oral rendition of the sentence. Second, he contends

the court failed to mention a number of sentencing factors. Finally, he asserts that

the district court impermissibly considered a failed plea agreement.        We are

unpersuaded by these contentions.

       Boilerplate language, “standing alone, [does] not satisfy the requirement

that the district court make an on-the-record statement of reasons for imposing a

particular sentence.” State v. Thacker, 862 N.W.2d 402, 408 (Iowa 2015). Here,
                                         6


the boilerplate language was supplemented with an individualized statement of

reasons. See State v. Landis, No. 17-1369, 2018 WL 6720036, at *4 (Iowa Ct.

App. Dec. 19, 2018) (finding enough “original content in the sentencing court’s

statements to evaluate its exercise of discretion”). Although the statement did not

cover every pertinent factor, it “demonstrate[d] what motivated the district court to

enter a particular sentence.” Thacker, 862 N.W.2d at 410. We discern no abuse

of discretion in the court’s statement of reasons. See State v. Roby, 897 N.W.2d
127, 137 (Iowa 2917) (setting forth standard of review). We also find no reliance

on an impermissible factor. See State v. Formaro, 638 N.W.2d 720, 725 (Iowa

2002) (“We will not draw an inference of improper sentencing considerations which

are not apparent from the record.”).

       We affirm Robinson’s judgment and sentence.

       AFFIRMED.